                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION


FREDRICK E. SMITH,                              )
BETH SMITH,                                     )
                                                )
       Plaintiffs,                              )
                                                )           JUDGMENT
v.                                              )
                                                )           No. 5:17-CV-56-BR
RELIANCE STANDARD LIFE                          )
INSURANCE COMPANY,                              )
                                                )
       Defendant.                               )


Decision by Court.
This action came before this Court for ruling as follows:

IT IS ORDERED, ADJUDGED AND DECREED that the defendant’s motion for summary
judgment is denied and plaintiffs’ motion for summary judgment is granted. Defendant shall back
pay plaintiffs’ benefits, reinstating benefits as of the denial date, 16 June 2016, (including life
insurance premium waivers).


This Judgment Filed and Entered on October 2, 2018 with service on:
John Stewart Butler, III (via CM/ECF Notice of Electronic Filing)
Stacey Erin Tally (via CM/ECF Notice of Electronic Filing)
Hannah Styron Symonds (via CM/ECF Notice of Electronic Filing)
Jeffrey W. Melcher (via CM/ECF Notice of Electronic Filing)


Date: October 2, 2018                               PETER A. MOORE, JR., CLERK




                                                    Lauren Herrmann, Deputy Clerk
